DETAILED ACTION
  This action is in reply to papers filed 2/16/2021.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the as-filed specification.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9, 37, 41, 43, 50-52 and 100-101) in the reply filed on 2/16/2021 is acknowledged. Claims 83-84 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 37, 41, 43, 50-52 and 100-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified rodent whose genome comprises a replacement of the region of the endogenous IL-4R gene encoding the extracellular domain of the IL-4R protein with a human IL-4R gene encoding the extracellular domain of the human IL-4R protein, wherein the human IL-4R gene is operably linked to an endogenous regulatory element of the rodent to thereby form a chimeric IL-4R gene, such that the modified rodent detectably expresses a functional chimeric IL-4R protein on the surface of an activated T cell of the animal, does not reasonably provide enablement any other embodiment.  The specification does not enable any person skilled in the 
 Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•          (A) The breadth of the claims; 
•          (B) The nature of the invention;
•          (C) The state of the prior art;
•          (D) The level of one of ordinary skill; 
•          (E) The level of predictability in the art; 
•          (F) The amount of direction provided by the inventor; 
•          (G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is a method of producing a genetically modified rodent whose genome comprises a region of a human IL-4R gene operably linked to an endogenous regulatory element of the rodent to form a chimeric IL-4R gene at the endogenous rodent IL-4R locus.
The Breadth of the Claims: The breadth of the claims is excessive with regard to the production of any non-human animal. Additionally, the breadth of the claims embraces modified non-human animals with no phenotype. 
Amount of Direction Provided by Inventor/Working Examples: The specification at Example 2 (Pg. 76) discloses the extracellular region of the endogenous mouse IL4Ra gene was replaced with the human IL4Ra gene sequence. The specification teaches replacing a 4.4 kb sequence encoding the extracellular region of the mouse IL4Ra from exon 4 to exon 7 with a 10.5 kb sequence spanning from exon 4 to exon 7 of the human IL4Ra locus. This humanized strategy resulted in a humanized IL4Ra gene as shown in FIG. 16. The mRNA sequence of the engineered mouse IL4Ra after humanization and its encoded protein sequence were shown in SEQ ID NO: 43 and SEQ ID NO: 44, respectively. Example 2 goes on to state that mouse 
The State of the Prior Art: The physiological art is recognized as unpredictable (MPEP §2164.03). In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. Towards this end, the art teaches that the properties of embryonic stem cells are highly species specific and that processes developed using a mouse ES cell cannot be generically applied to all ES cells. In particular, the art recognizes that ES cells isolated from different species exhibit significantly different properties.
Wheeler (US Patent No. 5,942,435) describes many problems encountered in extending successes obtained with mouse ES cells to other mammalian species. For example, Wheeler teaches that attempts to establish useful stem cells from pigs and sheep produced disappointing results (col. 2, line 15+; col. 3, line 9+); and teaches that a problem "in extrapolating from mice to ungulates, such as swine, is that exactly analogous stages do not exist in the embryos of mice and ungulates ... " (col. 4, line 5+). Thus, establishing ES cell lines from other species of mammals or animals having properties that are analogous to the mouse ES cells used in the methods of the instant application is highly unpredictable. It is noted that the unpredictability of a particular area may alone provide reasonbale doubt as to the accuracy of the broad statement made in support of enablement of claims. See Ex parte Singh, 17 Hall (Stem Cell Reviews volume 4, pgs. 275–282(2008)) teaches stable pig pluripotent embryonic stem cells lines have not been obtained. Hall adds that reasons for the poor research outcomes are not entirely clear, although key questions surrounding the basic biology of these cells still remain unanswered. Such questions include: what is the best embryonic stage of development for isolating pluripotent cells from the developing porcine embryo? What are the pluripotent markers and/or signaling pathways that regulate pluripotency in the pig? What are the optimal culture conditions for sustaining long-term culture of pluripotent pESC lines in-vitro? (Pg. 276, Col. 1, para. 1).  And nearly two decades after Wheeler’s findings, Genovese et al. (Scientific Reports volume 7, Article number: 41833 (2017)) noted that “Unfortunately, true embryonic stem cells from agriculturally important large animals, including the pig, have proven difficult to generate….” (Pg. 1, para. 1). 
What the teachings of Wheeler et al., Hall et al. and Genovese et al. demonstrate is that not all non-human animals possess the starting materials (i.e. embryonic stem cells) to derive genetically modified (i.e. transgenic) animals. In sum, these teachings cast serious doubt into the enablement of deriving any genetically modified animal, as presently claimed. 
With respect to the use of CRISPR/Cas system to produce humanized mice, Vesikansa (J Cent. Nerv. Syst. Dis. 2018; 10:) teaches CRISPR facilitates the generation of traditional animal models, such as mice, by reducing the time required for the production of new transgenic lines and allowing simultaneous engineering of multiple loci in one generation. The universal design of CRISPR allows its utilization in any species or existing model systems independent of their genetic background, opening up the avenue for the development of novel, more accurate Goldstein et al. (Scientific Reports volume 9, Article number: 18613 (2019)) adds that despite the advantages of CRISPR/Cas9 systems for generating precise gene editing outcomes, reports of off-target effects, genomic rearrangements, and large deletions have introduced concerns regarding the use of CRISPR/Cas9 as a high-fidelity genome modification technology (Pg. 2, para. 1). McCarty et al. (Nat Commun. 2020; 11: 1281.) teaches that for efficient editing or transcriptional regulation, well-designed gRNAs, with high efficiencies (on-target scores) and specificities (off-target scores), are required. McCarthy adds the efficiency and specificity of any given gRNA is intimately dependent upon its context; expression levels, the organism in which it is expressed, the Cas enzyme, accessibility of the genetic locus and other factors all affect function. (Pg. 6 ‘Box 1’, para. 4). Indeed, Yin et al. (Lipids Health Dis. 2019; 18: 122.) generated an MC3R-KO pig using a CRSPR/Cas9-based system combined with somatic cell nuclear transfer (SCNT) technology. Yin adds that said KO pig exhibited an obesity phenotype (Abstract; Pg. paragraph bridging Col. 1 and Col. 2). In stark contrast, You et al. (Scientific Reports volume 6, Article number: 34938 (2016)) reports CRSPR/Cas9 rodent models with MC3R−/− genotype failed to exhibit the same phenotype (Abstract; paragraph bridging Pg. 8 and Pg. 9). He et al. (Biosci Rep
. 2018 Nov 13;38(6):) designed two sgRNAs loci targeting exon3 of MSTN gene to destroy the MSTN cysteines knots. He produced seven goats from seven recipients, in which six were MSTN knocked-out (KO) goats, with a mutation rate of 85.7% (Abstract). However, He reports that two MSTN−/− goats showed very different phenotypes, and typical double-muscled (DM) phenotype was only found in the M2 pup. Continuing, He adds that the other MSTN−/− goat showed similar phenotype to that of MSTN+/− goats, with an unsatisfactory double-muscled 
The aforementioned teachings are cited not to say that CRISPR/Cas9 mediated derivation of genetically modified animals, other than rodents, cannot be achieved; rather, the issue here is that whether these structural modifications manifest into the phenotype observed in the rodent exemplified in the instant specification.
Regarding a lack of phenotype, Murphy and Silha (Growth Hormone & IGF Research 2000, 10, 233–235) teach the traditional approach to scientific experimentation involves designing an experiment, or group of experiments, to test a hypothesis. The outcome of the experimentation, if well-conceived, should either refute or substantiate the hypothesis. In the less than perfect situation, which happens most of the time, the data generated lead to a careful reconsideration and refining of the original hypothesis so that further experimentation can be undertaken to lead to a more definitive answer and a clearer understanding of the process under study. While this traditional approach works well for many aspects of the physical sciences it has less utility when it comes to the biological sciences where processes are complex and our understanding of these processes quite superficial (Pg. 1, para. 1-3).
Murphy and Silha teach transgenic and knockout mouse experiments are by their very nature largely observational. The questions posed are usually as simple as “what is the phenotype of an animal lacking or overexpressing a particular gene product?” A more sophisticated experiment may involve conditional gene knockout or overexpression in tissue-Brouwers et al. (J. Steroids Hormon Sci 2015, 6:1) teach, the AlfpCre mouse – used to knock out genes specifically in the liver –results in a bicistronic CrehGH mRNA, and subsequent translation to functional hGH protein in pituitary and hypothalamus. Brouwers teaches the expression levels of hGH in pituitary are too low compared to endogenous mouse GH to be relevant, but in hypothalamus these low levels have important consequences (Pg. 1, Col. 1, para. 2). 
As evidenced by the art, the artisan cannot reasonably predict that the phenotype is the result of genetic modifications. The phenotype of the transgenic non-human animal (i.e. detectable expression of a functional chimeric IL-4R protein on the surface of an activated T cell of the animal)in the claims is a necessary element as it concerns the “how to use” requirement in the enablement analysis
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. a priori, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Prior Art Rejection 1
Claim(s) 1-2, 6-9, 37, 41(2), 50-52 and 101 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (PgPub 20150320021A1, Published 11/12/2015, Filed 5/7/2015).

Regarding claim 1, claim 37 and claim 41 (in-part), Wang discloses a genetically modified mouse (as in claim 6, claim 7, claim 50 and claim 51) (Pg. 7, para. 132) whose genome claim 2) (Pg. 7, para. 132; Pg. 7, para. 127; Pg. 4, para. 68). Similarly, and with respect to claim 41(2) and claim 101, Wang discloses the sequence encoding the human IL4 is operably linked to an endogenous regulatory element and an endogenous 3' UTR at an endogenous IL4 gene locus (Pg. 8, para. 137). Regarding claim 8 and claim 9, Wang discloses the mouse does not express endogenous IL-4 (as in claim 52) or IL4R and that the mouse has immune cells expressing the chimeric IL4R (Pg. 8, para. 140 and Pg. 9, para. 148). Wang notes that a use of the humanized animal is to evaluate a therapeutic compound or combination of compounds by inducing a disease or disorder associated with the IL-4/IL-4Rα signaling (Pg. 10-11, para. 165-166), wherein such a disorder includes allergies which are known to comprise abnormal immune responses (Pg. 6, para. 105).
Accordingly, Wang anticipates the claimed invention.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PgPub 20150320021A1, Published 11/12/2015, Filed 5/7/2015) as applied to claims 1-2, 6-9, 37, 41(2), 50-52 and 101 above and further in view of Mosely et al. (U.S. Patent US5599905, Published 2/4/1997).

The teachings of Wang et al. are relied upon as detailed above. However, Wang fails to teach wherein the chimeric IL4R comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 44 (as in claim 3).
Before the effective filing date of the claimed invention, Mosely et al. taught mammalian Interleukin-4 receptor proteins, DNAs and expression vectors encoding mammalian IL-4 receptors (Abstract). Mosely teaches the amino acid sequence of said IL-4 receptor is 88% identical to SEQ ID NO: 24 (see below).
RESULT 10
AAW13498
ID   AAW13498 standard; protein; 810 AA.
XX
AC   AAW13498;
XX
DT   25-MAR-2003  (revised)
DT   07-JUL-1997  (first entry)
XX
DE   Murine interleukin-4 receptor.
XX
KW   Interleukin-4 receptor; IL-4; immunosuppressive; antiinflammatory;
KW   inflammation; allergy; arthritis; diabetes; transplant rejection;
KW   therapy.
XX
OS   Mus sp.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..25
FT                   /label= Sig_peptide
FT   Protein         26..810
FT                   /label= Mat_protein
FT   Region          26..233

FT                   use in methods of the invention"
FT   Domain          234..257
FT                   /label= Transmembrane_domain
XX
CC PN   US5599905-A.
XX
CC PD   04-FEB-1997.
XX
CC PF   20-JUL-1993;   93US-00094669.
XX
PR   31-OCT-1988;   88US-00265047.
PR   02-MAR-1989;   89US-00319438.
PR   20-MAR-1989;   89US-00326156.
PR   23-JUN-1989;   89US-00370924.
PR   14-FEB-1990;   90US-00480694.
XX
CC PA   (IMMV ) IMMUNEX CORP.
XX
CC PI   Beckmann MP,  Park L,  Mosley B,  March CJ,  Idzerda R,  Cosman DJ;
XX
DR   WPI; 1997-118336/11.
DR   N-PSDB; AAT61550.
XX
CC PT   Interleukin-4 receptor proteins - useful for suppressing immune and 
CC PT   inflammatory responses.
XX
CC PS   Claim 7; Fig 2A-C; 47pp; English.
XX
CC   Mouse interleukin-4 (IL-4) receptor (AAW13498), esp. the mature protein 
CC   or a soluble polypeptide comprising amino acids 1-208 of the mature 
CC   protein, can be produced in transformed host cells utilising a cDNA clone
CC   (AAT61550) isolated from 7B9 helper T cells. These IL-4 receptor 
CC   polypeptides are useful for suppressing IL-4-dependent immune or 
CC   inflammatory responses, e.g. for treating allergies, arthritis or 
CC   diabetes or for preventing transplant rejection. (Updated on 25-MAR-2003 
CC   to correct PF field.)
XX
SQ   Sequence 810 AA;

  Query Match             88.2%;  Score 3874.5;  DB 1;  Length 810;
  Best Local Similarity   88.9%;  
  Matches  720;  Conservative   28;  Mismatches   61;  Indels    1;  Gaps    1;

Qy          1 MGRLCTKFLTSVGCLILLLVTGSGSIKVLQEPTCVSDYMSISTCEWKMNGPTNCSTELRL 60
              ||||||||||||||||||||||||||||| |||| |||:  ||||| ::   :||::| |
Db          1 MGRLCTKFLTSVGCLILLLVTGSGSIKVLGEPTCFSDYIRTSTCEWFLDSAVDCSSQLCL 60

Qy         61 LYQLVFL-LSEAHTCIPENNGGAGCVCHLLMDDVVSADNYTLDLWAGQQLLWKGSFKPSE 119
               |:|:|   ||  |||| |:    ||||: |:  | :| | ::|||  : ||:||| || 
Db         61 HYRLMFFEFSENLTCIPRNSASTVCVCHMEMNRPVQSDRYQMELWAEHRQLWQGSFSPSG 120


              :||| || |||:||||||  ||||:| || :| ||  |   |||  |::||:| :|||||
Db        121 NVKPLAPDNLTLHTNVSDEWLLTWNNLYPSNNLLYKDLISMVNISREDNPAEFIVYNVTY 180

Qy        180 LEPSLRIAASTLKSGISYRARVRAWAQCYNTTWSEWSPSITWYNHFQLPLIQRLPLGVTI 239
               || |    : | ||: | ||||  :|    |||||||||||||||||||||||||||||
Db        181 KEPRLSFPINILMSGVYYTARVRVRSQILTGTWSEWSPSITWYNHFQLPLIQRLPLGVTI 240

Qy        240 SCLCIPLFCLFCYFSITKIKKIWWDQIPTPARSPLVAIIIQDAQVPLWDKQTRSQESTKY 299
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SCLCIPLFCLFCYFSITKIKKIWWDQIPTPARSPLVAIIIQDAQVPLWDKQTRSQESTKY 300

Qy        300 PHWKTCLDKLLPCLLKHRVKKKTDFPKAAPTKSLQSPGKAGWCPMEVSRTVLWPENVSVS 359
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PHWKTCLDKLLPCLLKHRVKKKTDFPKAAPTKSLQSPGKAGWCPMEVSRTVLWPENVSVS 360

Qy        360 VVRCMELFEAPVQNVEEEEDEIVKEDLSMSPENSGGCGFQESQADIMARLTENLFSDLLE 419
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VVRCMELFEAPVQNVEEEEDEIVKEDLSMSPENSGGCGFQESQADIMARLTENLFSDLLE 420

Qy        420 AENGGLGQSALAESCSPLPSGSGQASVSWACLPMGPSEEATCQVTEQPSHPGPLSGSPAQ 479
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AENGGLGQSALAESCSPLPSGSGQASVSWACLPMGPSEEATCQVTEQPSHPGPLSGSPAQ 480

Qy        480 SAPTLACTQVPLVLADNPAYRSFSDCCSPAPNPGELAPEQQQADHLEEEEPPSPADPHSS 539
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SAPTLACTQVPLVLADNPAYRSFSDCCSPAPNPGELAPEQQQADHLEEEEPPSPADPHSS 540

Qy        540 GPPMQPVESWEQILHMSVLQHGAAAGSTPAPAGGYQEFVQAVKQGAAQDPGVPGVRPSGD 599
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GPPMQPVESWEQILHMSVLQHGAAAGSTPAPAGGYQEFVQAVKQGAAQDPGVPGVRPSGD 600

Qy        600 PGYKAFSSLLSSNGIRGDTAAAGTDDGHGGYKPFQNPVPNQSPSSVPLFTFGLDTELSPS 659
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PGYKAFSSLLSSNGIRGDTAAAGTDDGHGGYKPFQNPVPNQSPSSVPLFTFGLDTELSPS 660

Qy        660 PLNSDPPKSPPECLGLELGLKGGDWVKAPPPADQVPKPFGDDLGFGIVYSSLTCHLCGHL 719
              |||||||||||||||||||||||||||||||||:||||||||||||||||||||||||||


Qy        720 KQHHSQEEGGQSPIVASPGCGCCYDDRSPSLGSLSGALESCPEGIPPEANLMSAPKTPSN 779
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 KQHHSQEEGGQSPIVASPGCGCCYDDRSPSLGSLSGALESCPEGIPPEANLMSAPKTPSN 780

Qy        780 LSGEGKGPGHSPVPSQTTEVPVGALGIAVS 809
              ||||||||||||||||||||||||||||||
Db        781 LSGEGKGPGHSPVPSQTTEVPVGALGIAVS 810


When taken with the teachings of Wang et al., one of ordinary skill in the art would have been sufficiently motivated to substitute the generic IL-4R of Wang et al. with the IL-4R of Mosely et al. with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because the substitution of one known element for another would have yielded predictable results. It is noted that when substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Nevertheless, it is noted the skilled artisan would have been sufficiently motivated to make such a substitution in order to screen therapeutic compounds using the IL-4R of Betterman in the humanized model of Wang.
Thus, the modification would have been prima facie obvious.  





Prior Art Rejection 3
Claims 41(1), 43 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PgPub 20150320021A1, Published 11/12/2015, Filed 5/7/2015) as applied to claims 1-2, 6-9, 37, 41(2), 50-52 and 101 above and further in view of Flavell et al. (PgPub US20160366862A1, Published 12/22/2016).

The teachings of Wang et al. are relied upon as detailed above. However, Wang fails to teach a human regulatory element at an endogenous IL4 gene locus in the at least one chromosome (as in claim 41(1)) and wherein the sequence encoding the human IL4 is operably linked to a human regulatory element at the endogenous IL4 gene locus in the at least one chromosome, and the human regulatory element comprises a 5' UTR of human IL4 gene (as in claim 43).
Before the effective filing date of the claimed invention, Flavell et al. taught a method of generating a genetically modified animal model of human immune cell development and function (Pg. 2, para. 17). In particular, Flavell teaches the modified animal comprises a nucleic acid encoding a human protein that is operatively linked to one or more regulatory sequences in a manner which allows for transcription of the nucleic acid into mRNA and translation of the mRNA into the human protein. In one embodiment, the human nucleic acid is expressed by the native regulatory elements of the human nucleic acid (as in claim 41(1) and claim 100) (Pg. 8, para. 81). In an alternative embodiment, the human nucleic acid is expressed by the native regulatory elements of the corresponding nucleic acid of the non-human host animal. Continuing, Flavell teaches when the nucleic acid encoding the desired protein further claim 43) (Pg. 6, para. 64).
When taken with the teachings of Flavell et al., one of ordinary skill in the art would have been sufficiently motivated to modify the teachings of Wang et al. such that human regulatory elements, as taught by Flavell et al., are used in the modified mouse of Wang et al. because Flavell teaches both human regulatory elements and host regulatory elements allow for transcription of the nucleic acid (human transgene) into mRNA and translation of the mRNA into the human protein. Thus, in this regard, the substitution for non-human regulatory elements for human regulatory elements would have yielded predictable results. It is noted that when substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  

Allowable Subject Matter
SEQ ID NO: 44 is free of art.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632